Title: To Benjamin Franklin from Juliana Ritchie, 8 December 1781
From: Ritchie, Juliana
To: Franklin, Benjamin


Sir.
Cambray. Decr. 8th. 1781.
I trust in your known goodness to pardon the liberty I take in troubleing you from time to time with my letters; nothing but the necessity of the Cause —would induce me to take this liberty with you. You may recollect, Sir that about the End of April last, I sent to you some letters & begged the favor to have them delivered to a gentleman whose name I think was Shaffer, going to America & &ca&ca I am yet to learn the fate of those letters, as that gentleman never did me the honor to answer My address to Him, Covering a letter to my Husband, tho’ He had called upon me here, & made me the kind offer of conveying any letter to my husband— that might reach His hand in Paris— within the space of fifteen days after He arrived there &ca. I sent off my letters long before the End of those limits & therfore have no doubt but that He got them. It is now eight Months elapsed & I have received no answer to My letter to Mr. Ritchie. The various occurrences of this unhappy War May have caused My letter to miscarry. This reflection is the motive of my presuming to address you Sir, to beg that you will do me the honnor to inform me whether you have heard anything on the subject of that gentleman since His departure from France; or if Mr. Ritchie has troubled you with the care of His reply to my letters.
Permit Me to Congratulate you upon the success of America— in the happy victory over Lord Cornwallis—’tis to be hoped that that event, will procure them their desired point, in respect to Independence.
I wish you the Compts. of the approaching Season, with health & peace. Shall hope for the honor of your reply, addressed to me at Cambray.
I have the honor to be most respectfully Sir your greatly obliged humble Servt.
J. Ritchie
 
Addressed: A Son Excellence / Monsieur Franklin / Ministre Plenipotentiare / des Etats-Unis de L’Amerique / en son Hotel / à Paris
